NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 19 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

VALVINA ALVAREZ SANCHEZ;                        No.    20-73484
RICARDO JIMENEZ ALVAREZ,
                                                Agency Nos.       A201-221-987
                Petitioners,                                      A201-221-989

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 8, 2021**

Before:      CANBY, TASHIMA, and MILLER, Circuit Judges.

      Valvina Alvarez Sanchez and Ricardo Jimenez Alvarez, natives and citizens

of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order

summarily affirming an immigration judge’s (“IJ”) decision denying their motion

to continue and their application for asylum and withholding of removal. Our


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review de novo the legal question

of whether a particular social group is cognizable, except to the extent that

deference is owed to the BIA’s interpretation of the governing statutes and

regulations. Conde Quevedo v. Barr, 947 F.3d 1238, 1241-42 (9th Cir. 2020). We

review for substantial evidence the agency’s factual findings. Id. at 1241. We

dismiss in part and deny in part the petition for review.

      We lack jurisdiction to consider petitioners’ contentions regarding the IJ’s

denial of their motion to continue because they did not raise them to the BIA. See

Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (court lacks jurisdiction

to review claims not presented to the agency); Zara v. Ashcroft, 383 F.3d 927, 931

(9th Cir. 2004) (concluding the exhaustion requirement applies to “streamlined”

decisions in which the BIA affirms the IJ’s decision without opinion). We reject as

unsupported by the record petitioners’ contention that the BIA failed to address

relevant case law in its analysis of the motion to continue where petitioners did not

raise any argument as to that motion in their brief to the BIA, including any

contention of relevant law to consider.

      The BIA did not err in concluding that petitioners failed to establish

membership in a cognizable particular social group. See Reyes v. Lynch, 842 F.3d

1125, 1131 (9th Cir. 2016) (in order to demonstrate membership in a particular

social group, “[t]he applicant must ‘establish that the group is (1) composed of


                                          2                                     20-73484
members who share a common immutable characteristic, (2) defined with

particularity, and (3) socially distinct within the society in question’” (quoting

Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237 (BIA 2014))). Substantial evidence

supports the agency’s determination that petitioners otherwise failed to establish

that they would be persecuted on account of a protected ground. See Zetino v.

Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an applicant’s “desire to be free from

harassment by criminals motivated by theft or random violence by gang members

bears no nexus to a protected ground”).

      In light of this disposition, we need not reach petitioners’ remaining

contentions, including whether the agency erred in finding the social group was

improperly defined by the harm suffered. See Simeonov v. Ashcroft, 371 F.3d 532,

538 (9th Cir. 2004) (courts and agencies are not required to decide issues

unnecessary to the results they reach).

      Thus, petitioners’ asylum and withholding of removal claims fail.

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                           3                                    20-73484